Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 9/7/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
The 112(b) rejection set forth on 6/9/2021 has been withdrawn due to the cancelation of claim 4.
Claim objection set forth on 6/9/2021 has been withdrawn. 
Drawing objections set forth on 6/9/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Nicholson on 10/13/2021

The application has been amended as follows: Amend claim one to further include the limitation of claim 9 and cancel claim 9 and cancel claim 4 due to being indefinite. 
Claim 1 (Currently amended): A living room convergence device, comprising: a case including, a bottom portion that includes a plurality of air intake holes, and a top portion that includes a plurality of air exhaust holes; a mainboard; a central processor; and a thermal solution including: a heatsink sitting atop the mainboard of the living room convergence device, the heatsink to dissipate heat from the central processor, and a fan assembly including rotating fan blades and a motor that drives the rotating fan blades, creating a bottom-to-up swirling airflow starting from the plurality of air intake holes and exiting through the plurality of air exhaust holes, wherein the motor drives a fan belt around a ring holding the rotating fan blades to cause the rotation of the rotating fan blades;wherein a ratio of radii between the rotating fan blades and the ring permits slow rotation speeds as compared to a direct-drive fan.

Claim 4 (Canceled): “Canceled”

Claim 9 (Canceled): “Canceled”
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the limitation filed on 9/7/2021.
In regards to Claim 1, no prior art fairly suggests or discloses “wherein a ratio of radii between the rotating fan blades and the ring permits slow rotation speeds as compared to a direct-drive fan”, in conjunction with the remaining elements. 
Dependent claims 2-3, 5-7, and 10-20 are allowable by virtue of their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prather (U.S Patent 10,034,411 B2) – Housing comprising a plurality of electronic components within said housing, wherein said housing includes openings for air intake and exhaust, a thermal solution comprising a fan and heat pipe thermally connected to a cpu, but fails to disclose wherein the motor drives a fan belt around a ring holding the fan blades and wherein a ratio of radii between the rotating fan blades and the ring permits slow rotation speeds as compared to a direct-drive fan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835